Fourth Court of Appeals
                                San Antonio, Texas
                                    December 31, 2021

                                   No. 04-20-00134-CV

                      H.L. ZUMWALT CONSTRUCTION, INC.,
                                  Appellant

                                            v.

                                 ROAD REPAIR, LLC,
                                      Appellee

                From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CVQ002791D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                      ORDER

Sitting:     Rebeca C. Martinez, Chief Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice


     The panel has considered the appellant's motion for rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court